Argued November 20, 1925.
This is the second appeal in this proceeding. The opinion of this court in the former appeal, reported at 85 Pa. Super. 336, disposes of the questions presented by this appeal. The record having been remitted to the court below, the parties to the proceeding agreed upon the amount which the defendant would be required to pay, in accordance with the directions contained in the opinion filed by this court, and that a final decree be entered for that amount, but the defendant did not consent to be bound by said final decree, reserving the right to appeal therefrom. For the reasons stated in our former opinion the assignments of error are overruled.
The decree is affirmed.